DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinemeier et al. (US 2005/0281493, hereinafter ‘Heinemeier’) in view of Penner et al. (US 2003/0179956, hereinafter ‘Penner’) and Bergmann (US 2008/0152266).
Heinemeier discloses a valve bag, in particular a cross-bottom valve bag, comprising a first wall and a second wall, which are joined to each other by means of 
However, Penner teaches providing similar bags with a bottom valve for filling (para 0010) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the bottom filling valve taught by Penner to the bottom of the bag taught by Heinemeier, in order to allow filling of the bag as taught by Penner (para 0010, 0011; claim 4).
Further, Bergmann teaches a similar device wherein the cover strip is provided with venting openings (26) within the outer surface and a u-shaped fold (27) as claimed (see Fig. 4).
Because Heinemeier as modified above and Bergmann both teach pressure relieving structures for venting packaging, it would have been obvious to one of ordinary skill in the art to substitute the cover strip venting openings taught by Bergmann for the 



    PNG
    media_image1.png
    340
    661
    media_image1.png
    Greyscale

Regarding claim 2, It would have been an obvious matter of design choice to make the different portions of the cover strip of whatever relative sizes were desired including at least 3% longer than the distance along one wall between the fastening strips, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claims 3 and 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the venting capacity at greater than 10 m3/h or greater than the air permeability of the cover strip, since it has been 
Heinemeier  as modified above further results in a device wherein that the venting openings in the at least one wall are no more than half a bag length, particularly no more than one-third the bag length, away from the bottom in which the valve is arranged (see Heinemeier Fig. 1, set of 12 on one end); the venting openings of the cover strip are no more than half a bag length, particularly no more than one-third the bag length, away from the bottom in which no valve is arranged (see Heinemeier Fig. 1, set of 12 on opposite end); the valve bottom and the bottom that is valve free each comprises two bottom flaps, wherein the first bottom flap comprises parts of the cover strip, wherein, when viewed from the exterior, the second bottom flap covers the first bottom flap at least partially (two layers of end flaps outside either seal 10).

8.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinemeier et al. (US 2005/0281493, hereinafter ‘Heinemeier’) in view of Penner et al. (US 2003/0179956, hereinafter ‘Penner’ and Bergmann (US 2008/0152266) as applied to claim 1 above, and further in view of Grosse-Heitmeyer et al. (US 2009/0052813, hereinafter ‘Grosse-Heitmeyer’).
Heinemeier as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the filter material as claimed.
However, Grosse-Heitmeyer teaches a similar bag wherein filter material is used (para 0017, Claim 12) to filter vent openings as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to use filter material as taught by Grosse-Heitmeyer in the .


Response to Arguments
9.	Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
	Applicant argues that Bergmann does not teach venting openings positioned in the outer surface of a cover strip having a fold as claimed. This argument has been considered, however is not persuasive.
	Reproducing the annotated Fig. 4 of Bergmann from the rejection above, Examiner sets forth that the portion of the Bergmann cover strip which is folded against the package (roughly the area noted by numeral 21 with the arrow) is still the outer surface of the cover strip, versus the inner surface of the cover strip which is the portion facing the enclosed inner space denoted 25. That the cover strip is folded back against the package does not change the fact that the venting opening still reside in the outer surface of the cover strip as claimed.

    PNG
    media_image1.png
    340
    661
    media_image1.png
    Greyscale


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 20, 2021